214 F.2d 130
Susan KARAS, Appellantv.UNITED STATES of America, Appellee.
No. 11295.
United States Court of Appeals Third Circuit.
Argued June 10, 1954.Decided June 30, 1954.

Appeal from the United States District Court for the Middle District of Pennsylvania; John W. Murphy, Judge.
Charles L. Casper, Wilkes-Barre, Pa.  (Fahey & Casper, Wilkes-Barre, Pa., on the brief), for appellant.
Marcus A. Rowden, Washington, D.C.  (Warren E. Burger, Asst. Atty. Gen., J. Julius Levy, Scranton, Pa., U.S. Atty., Melvin Richter, Attorney, Department of Justice, Washington, D.C., on the brief), for appellee.
Before BIGGS, Chief Judge, and MARIS and GOODRICH, Circuit Judges.
PER CURIAM.


1
Two questions are presented by the instant appeal.  The first is whether the Veterans' Administration properly applied two premiums paid to it for the reinstatement of five year level premium term insurance.  The second is whether the court below was correct in holding that the United States was not estopped to assert the lapse in the insured's policy as a defense to the action.  See D.C., 118 F. Supp. 446.  The method of allocation of the premiums employed by the Veterans' Administration represented a proper administrative construction.  The application of the premiums clearly was in accord with the pertinent provisions of the National Service Life Insurance Act of 1940 as amended, 54 Stat. 1014, 38 U.S.C.A. § 801 et seq.  Although, at the critical time, there was no regulation in effect as to the manner in which reinstatement premiums were to be allocated, the Veterans' Administration Manual, M9-A, set out a proper method of allocation; viz., one premium for the prior grace month and one for the premium month of application.  Clearly there was no estoppel.


2
The pertinent issues are discussed fully and adequately in the excellent opinion of Judge Murphy in the court below.  No further discussion is required.  We find no error in the decision of the court below.  Its judgment will be affirmed.